RESOLUCIÓN
Se enmiendan, con vigencia inmediata, las Reglas 1, 2, 19, 24, 26, 33, 35 y 40, y se deroga la definición de Procu-rador de la Regla 3 sobre Definiciones, de las Reglas para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instan-cia y del Tribunal de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XV-A, para que lean de la manera siguiente:
Regla 1. Título
Estas reglas serán conocidas como “Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico”.
Se dispone que en todo lugar en el Reglamento que se refiere a Tribunal de Apelaciones se entenderá enmen-dado para que lea “Tribunal de Circuito de Apelaciones”.
Regla 2. Fundamento jurídico
Estas reglas son adoptadas al amparo y en conformidad con las disposiciones del Art. V, Sec. 11 de la Constitución del Es-tado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y del Art. 8.001 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23b).
Regla 3. Definiciones
[Se deroga la definición de Procurador.]
*667Regla 19. Notificación de la determinación de existencia de causa
La Comisión requerirá de la Oficina de Asuntos Legales o la persona designada por el Director que presente la que-rella o petición de separación dentro de los sesenta (60) días siguientes a la notificación de la determinación de causa. El escrito será presentado en la Secretaría del Tribunal.
[Se elimina el último párrafo de la Regla 19 que se refiere a la solicitud de abstención del Procurador para la atención de al-guna querella.]
Regla 24. Notificación de la querella o petición de sepa-ración
Presentada la querella o petición de separación correspon-diente a la determinación previa de causa probable, el Secreta-rio inmediatamente expedirá un mandamiento dirigido al juez, requiriéndole presentar su contestación ante la Comisión den-tro de los veinte (20) días siguientes a la notificación y aperci-biéndole que el no presentar alegación responsiva escrita y no-tificada con copia al funcionario que suscribió la querella, dentro del término concedido, equivaldrá a su anuencia para que el procedimiento continúe sin el beneficio de tal comparecencia.
Regla 26. Descubrimiento de prueba
La Comisión concederá a las partes un término razonable para utilizar los mecanismos de descubrimiento de prueba y así requerir y someter cualquier otra evidencia que no haya sido obtenida o presentada.
Regla 33. Informe de la comisión; reconsideración
(b) La Comisión notificará el informe a las partes.
(c) Las partes tendrán un término ....
(e) La Comisión presentará su informe al Tribunal dentro de un término que no excederá cuarenta y cinco (45) días desde la fecha en que quedó sometido y enviará copia a las partes. ...
*668Regia 35. Resolución; medidas disciplinarias
(e) La resolución del Tribunal será notificada por el Secreta-rio a la Comisión, al juez, al promovente y al Director conforme a la reglamentación del Tribunal.
Regla 40. Cláusula transitoria
(c) Los casos bajo este Reglamento que estén al pre-sente siendo tramitados por el Procurador General de Puerto Rico o uno de los Procuradores Auxiliares de esa oficina podrán continuar hasta la finalización de los mismos.
Se autoriza, no obstante, que el abogado que designe el Director se una a la representación en estos procedimientos.
Se autoriza a la Directora Administrativa de los Tribu-nales a revisar el texto de este reglamento para que acoja la política pública respecto a la neutralidad de gé-nero en el lenguaje y reproducir el mismo.
Estas enmiendas entrarán en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo